                               Case 2:16-cv-02046-JAD-NJK Document 111 Filed 12/14/18 Page 1 of 14



                                    Jennifer L. Braster
                        1           Nevada Bar No. 9982
                                    Andrew J. Sharples
                        2           Nevada Bar No. 12866
                                    NAYLOR & BRASTER
                        3           1050 Indigo Drive, Suite 200
                                    Las Vegas, NV 89145
                        4           (T) (702) 420-7000
                                    (F) (702) 420-7001
                        5           jbraster@naylorandbrasterlaw.com
                                    asharples@naylorandbrasterlaw.com
                        6
                                    Adam W. Wiers (pro hac vice)
                        7           Christopher A. Hall (pro hac vice)
                                    Jones Day
                        8           77 W. Wacker Ave.
                                    Chicago, IL 60601
                        9
                                    Attorneys for Defendant
                      10            Experian Information Solutions, Inc.
                      11
                                                                UNITED STATES DISTRICT COURT
                      12
                                                                     DISTRICT OF NEVADA
                      13

                      14
                               LOUIS A. CARDINALI,                            Case No. 2:16-cv-02046-JAD-NJK
                      15
                                                   Plaintiff,                 EXPERIAN INFORMATION SOLUTIONS,
                      16                                                      INC.’S REPLY IN SUPPORT OF ITS
                               v.                                             MOTION TO COMPEL AND FOR
                      17                                                      SANCTIONS OF HAINES & KRIEGER,
                               PLUSFOUR, INC; RC WILLEY HOME                  LLC
                      18       FURNISHINGS; WEBBANK/DELL
                               FINANCIAL SERVICES; EQUIFAX
                      19       INFORMATION SERVICES, LLC;
                               EXPERIAN INFORMATION SOLUTIONS,
                      20       INC.,
                      21                             Defendants.
                      22

                      23

                      24

                      25

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 111 Filed 12/14/18 Page 2 of 14



                         1             Experian’s Motion explains how Haines and Krieger, LLC’s (“H&K”) response to the
                         2      Court’s Order demonstrated disdain for the discovery process embodied in the Federal Rules of
                         3      Civil Procedure. H&K’s response is nothing short of galling—they effectively blame the Court
                         4      for not holding their hand and specifically telling them what questions they had to answer, and
                         5      they blame Experian for not phrasing questions in the precise fashion that their witness could
                         6      answer. But in a world where the witness has not even seen the actual webpage being discussed
                         7      and, indeed, does not even know that H&K is a bankruptcy law firm or whether it enters into
                         8      contracts with clients, the notion that the problem lies with the Court or the questioner and not the
                         9      (coached) witness is a farce. From the moment it first received Experian’s subpoenas, H&K has
                      10        made clear that nothing short of severe sanctions would convince it that it must cooperate in the
                      11        discovery process.
                      12                                                  ARGUMENT
                                       Despite H&K’s best efforts to obfuscate, the issues presented in Experian’s Motion are
                      13
                                straightforward. First, H&K must produce the documents requested in Experian’s document
                      14
                                subpoena because they are relevant and Experian has taken reasonable steps to minimize the
                      15
                                burden on H&K. H&K’s sham affidavit, drafted in an obvious attempt to twist the Court’s prior
                      16
                                holdings, is woefully inadequate to preclude discovery. Second, H&K’s witness was unable to
                      17
                                answer a host of questions that were well-within the scope of the deposition subpoena. H&K’s
                      18
                                impossibly narrow read of the scope of Topic 2 of the subpoena (mirroring the contents already
                      19
                                provided in Plaintiff’s Affidavit) smacks of the intentional bad faith approach they have taken to
                      20
                                responding to Experian’s subpoenas and is belied by H&K’s own briefing. Finally, H&K’s
                      21
                                response leaves no doubt that sanctions should issue. That H&K’s designee could not answer
                      22
                                virtually every question posed no matter how simplistic was no mistake, it was the game-plan.
                      23
                                That witness’s newly offered affidavits leave little room to doubt that she could have answered
                      24
                                many of the questions Experian asked, but chose not to, likely on orders from H&K. The Federal
                      25
                                Rules simply do not countenance this kind of abuse. Moreover, the sanctions Experian seeks are
                      26

                      27

    NAYLOR & BRASTER
                      28
    ATTORNEYS AT LAW                                                          1 of 13
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 111 Filed 12/14/18 Page 3 of 14



                         1      not severe, amounting only to holding H&K to their public advertisements, and forcing them to
                         2      absorb the monetary costs their bad faith has caused.
                         3      I.     EXPERIAN’S DOCUMENT SUBPOENA SEEKS RELEVANT INFORMATION
                                       AND EXPERIAN HAS SOUGHT TO MINIMIZE THE BURDEN ON H&K.
                         4
                                       As the Court has already noted, there is little basis to question the relevance of the
                         5
                                information sought by Requests 1 to 11 of Experian’s Document Subpoena. These Requests go
                         6
                                directly to H&K’s operations as a credit repair organization, and thus bear on Plaintiff’s claims as
                         7
                                well as that of any putative class member whose dispute also originated with H&K. Undeterred,
                         8
                                H&K argues that these Documents cannot be relevant because its witness (who previously testified
                         9
                                under oath that she knows virtually nothing about H&K’s operations) put an end to that inquiry.
                      10
                                (See ECF No. 106 at 8-9). The Court has already rejected this cart-before-horse approach. (ECF
                      11
                                No. 95 at 5; see also ECF No. 90 at 2 (H&K’s Reply In Support of its Motion arguing that
                      12
                                Plaintiff’s declaration “removes an essential element” of H&K’s CRO status).) H&K cannot avoid
                      13
                                discovery into its credit repair operations by simply asserting that they are not a CRO anymore
                      14
                                than Experian can avoid discovery by simply asserting it did not violate the Fair Credit Reporting
                      15
                                Act.
                      16
                                       The Court has already explained that “[t]here is ample evidence already in the record” to
                      17
                                establish the relevance of this discovery. (See ECF No. 95 at 5:25-28.) Nevertheless, H&K seeks
                      18
                                to re-argue the issue and to prematurely decide the ultimate merits of Experian’s CRO defense.1
                      19
                                (ECF No. 106 at 5, 8-9.) Regardless, the cases H&K relies on do not move the needle because in
                      20
                                each of these cases, the issue of whether the attorney was also a CRO was not specifically
                      21
                                addressed. See Younger v. Experian Info. Sols., Inc., No. 2:15-CV-00952-SGC, 2017 WL
                      22
                                5465527, at *8 (N.D. Ala. Sept. 22, 2017); Milbauer v. TRW, Inc., 707 F. Supp. 92, 94 (E.D.N.Y.
                      23
                                1989) (discussing TRW’s argument that the attorney was a CRO, but not deciding the issue
                      24
                                because “the Court can easily envision a case where the services of an attorney are needed”).
                      25

                      26        1
                                  Although available as a sanction under Rule 37, Experian does not seek dismissal of Plaintiff’s
                                claim under 15 U.S.C. § 1681i. Plaintiff remains free to argue later that his dispute triggered
                      27        Experian’s duties, notwithstanding the fact that it came from a CRO.
    NAYLOR & BRASTER
                      28
    ATTORNEYS AT LAW                                                          2 of 13
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 111 Filed 12/14/18 Page 4 of 14



                         1      Unsurprisingly, H&K does not point out the persuasive authority that counters its position. See,
                         2      e.g., Klotz v. Trans Union, LLC, 246 F.R.D. 208, 216 (E.D. Pa. 2007) (declining to certify a class
                         3      under 15 U.S.C. § 1681i where law firm wrote dispute letters, but consumer signed and mailed
                         4      them, presented individualized issues of whether the dispute was sent “directly”); see also Rannis
                         5      v. Recchia, 380 F. App'x 646, 649 (9th Cir. 2010)(finding an attorney was a CRO and noting that
                         6      “attorneys are credit repair organizations if they qualify under the CROA”). It is easy to imagine
                         7      attorneys who, unlike H&K, are not a CRO because they do not advertise credit repair services,
                         8      and whose practice does not consist of mailing thousands of letters and filing hundreds of FCRA
                         9      cases in order to be compensated for their credit repair work. The documents H&K will be forced
                      10        to produce in response to Requests 1 to 11 will let the Court, and later the jury, assess the true
                      11        nature of H&K’s operations, without having to guess as to just how many disputes H&K sends
                      12        (Requests 1, 7, 9) or how much money they make (Request 6) from these form disputes (Requests
                      13        1, 6).
                      14                 Experian has also taken numerous steps to minimize the burden on H&K of complying
                      15        with Experian’s document subpoena. (See ECF No. 98 at 14-15 (explaining Experian’s efforts to
                      16        minimize the burden).) During the meet and confer process, H&K has always sought to avoid any
                      17        production whatsoever, and has never suggested any alternative or modification to these Requests
                      18        that would lessen the burden of compliance on H&K. Only now, at the eleventh hour, does H&K
                      19        try to explain how Experian’s Requests are burdensome. This is woefully short of the good-faith
                      20        meet-and-confer process described in this District’s Local Rule 26-7.2       Nonetheless, Experian
                      21        remains willing to accept less than it is entitled to and stands by the compromises it offered in the
                      22        meet-and-confer process. (See ECF No. 98-1 at ¶ 15.)
                      23

                      24
                                2
                                  H&K’s claims of burden are especially suspect in light of the similar claims it made with regard
                      25        to the deposition. (See ECF No. 85 at 19-20.) There, it similarly claimed burden, but of course
                                even after losing that argument, it endured no burden whatsoever as it put forward a witness who
                      26        knew nothing and took hardly any steps to prepare. (See ECF No. 98, Ex. A at 99:23-100:5.)
                                Either it was being untruthful about the burden it claimed, or it intentionally put forward a witness
                      27        that would cause it no burden.
    NAYLOR & BRASTER
                      28
    ATTORNEYS AT LAW                                                          3 of 13
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 111 Filed 12/14/18 Page 5 of 14



                         1             H&K further claims that this Court need only follow its prior holdings in Barnum and
                         2      Ashcraft, denying discovery where it required “manually retrieving and reviewing millions of
                         3      records.” See Barnum v. Equifax Info. Servs., LLC, No. 2:16-cv-02866-RFB-NJK, 2018 WL
                         4      1245492, at *2 (D. Nev. Mar. 9, 2018); Ashcraft v. Experian Info. Sols., Inc., No. 2:16-cv-02978-
                         5      JAD-NJK, 2018 WL 6171772, at *2 (D. Nev. Nov. 26, 2018); ECF No. 106 at 14. That reliance
                         6      is misplaced here. Experian is not asking H&K to sift through millions of records, but seeks only
                         7      reasonably accessible material directly relevant to its defense. As this Court has explained, “[t]he
                         8      party seeking to avoid discovery bears the burden of showing why that discovery should not be
                         9      permitted.” Ashcraft, 2018 WL 6171772, at *1. “[I]t has long been clear that a party claiming that
                      10        discovery imposes an undue burden must allege specific facts which indicate the nature and extent
                      11        of the burden, usually by affidavit or other reliable evidence.” Barnum, 2018 WL 1245492, at *2.
                      12        There is no reason to think that Ms. Ferranti’s affidavit is the sort of reliable evidence courts rely
                      13        on in deciding discovery motions.
                      14               Initially, Ms. Ferranti’s affidavit is a sham affidavit which contradicts her testimony,
                      15        written by H&K’s lawyers solely to defeat Experian’s motion to compel. Were this case at
                      16        summary judgment, the Court would be right to disregard the affidavit entirely. See, e.g., Zurich
                      17        Am. Ins. Co. v. Coeur Rochester, Inc., 720 F. Supp. 2d 1223, 1229 (D. Nev. 2010) (“[a]t summary
                      18        judgment, a district court may disregard ‘sham’ affidavits that contradict deposition testimony”)
                      19        (citation omitted). At deposition, Ms. Ferranti initially testified that as H&K’s office manager, she
                      20        filed cases, filed orders, and supervised staff. (ECF No. 98, Ex. A at 13:19-23; 28:20-29:7.)
                      21        Nonetheless, she testified that she did not know a) if H&K maintains files on its clients (Id. at
                      22        140:6-21); b) whether H&K has agreements with Knepper and Clark, LLC (Id. at 33:25-34:14); c)
                      23        whether H&K tracks the time it spends on client matters (Id. at 134:8-12); d) whether H&K tracks
                      24        time it spends providing credit repair services (Id. at 134:13-17); e) whether H&K files lawsuits
                      25        on consumers’ behalves (Id. at 94:5-13); or f) whether H&K tracks the revenue it receives from
                      26        litigation under the FCRA (Id. at 136:25-137:8). Now, based on a cursory statement that she has
                      27        “become knowledgeable in additional procedures employed by H&K” she offers an affidavit

    NAYLOR & BRASTER
                      28
    ATTORNEYS AT LAW                                                           4 of 13
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 111 Filed 12/14/18 Page 6 of 14



                         1      asserting that H&K cannot provide any of the discovery Experian seeks. (See ECF No. 105-16.)
                         2      This reeks of a sham.3
                         3             Having testified under oath that she did not know this information, Ms. Ferranti cannot
                         4      later change her testimony without adequate explanation. Ms. Ferranti’s explanation makes no
                         5      effort to explain what steps she took to “become knowledgeable” in light of her total lack of
                         6      knowledge at deposition, giving the Court no reason to credit her affidavit. See Zurich Am. Ins.,
                         7      720 F. Supp. 2d at 1229 (explaining that determining whether an affidavit is a sham affidavit
                         8      includes evaluating whether “the party submitting the affidavit or declaration provides a sufficient
                         9      explanation for the contradiction”). Moreover, Ms. Ferranti’s declaration bears little resemblance
                      10        to the declarations in Barnum and Ashcraft, where declarants provided fulsome background
                      11        explain the burden involved in responding to the discovery at issue. (See Exhibit A (Declaration
                      12        from Barnum providing nine paragraphs of foundational explanation); Exhibit B (Declaration from
                      13        Ashcraft providing eleven paragraphs of foundational explanation).)) Ms. Ferranti’s Declaration,
                      14        by contrast provides no explanation as to why providing any of the sought-after discovery would
                      15        be burdensome, and there is little reason to think that finding, for instance, the template H&K uses
                      16        in sending disputes (Request 1);4 or the form engagement letter H&K uses (Request 2) would
                      17        require H&K “comb[ing] through all of its files.” (See ECF No. 106 at 15:7.) Surely H&K is not
                      18        forced to “comb through all of its files” every time it signs up a new client or every time it sends
                      19        a dispute letter on a client’s behalf—these documents are, of course, readily accessible to effectuate
                      20        H&K’s credit repair operations.
                      21               Ms. Ferranti’s declaration betrays H&K’s view: any compliance with the Federal Rules is
                      22        too burdensome for H&K. This is not an adequate basis to entirely resist the discovery Experian
                      23        seeks, and the Court should compel compliance with Experian’s document subpoena.
                      24

                      25        3
                                   Of course, should the Court choose, it could press Ms. Ferranti on this shifting knowledge base
                      26         at a hearing on this matter.
                               4
                                  It appears that for at least sometime H&K used a template dispute letter. See Exhibit C (dispute
                      27         letters from Plaintiff to Experian and from Amy Cardinali to Equifax).
    NAYLOR & BRASTER
                      28
    ATTORNEYS AT LAW                                                           5 of 13
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 111 Filed 12/14/18 Page 7 of 14



                                II.     H&K FAILED TO ADEQUATELY PREPARE ITS RULE 30(B)(6) WITNESS IN
                         1              GOOD FAITH
                         2              A.      The Scope of Topic 2 Includes How H&K is Compensated, The Credit
                                                Repair Services It Offers, and Related Agreements.
                         3
                                        As problematic as H&K’s wholesale refusal to produce documents is, its behavior at its
                         4
                                deposition, and defense thereof, is especially troubling. H&K’s response turns on an artificially
                         5
                                narrowed reading of Topic 2 of Experian’s deposition subpoena that this Court already rejected in
                         6
                                H&K’s Motion to Quash, and which runs counter to H&K’s own briefing. Topic 2 asked for
                         7
                                testimony related to the nature of H&K’s agreements, formal or informal, related to the sending
                         8
                                of consumer disputes. As explained in Experian’s Motion, Experian has never been coy about
                         9
                                what it was after and H&K was not confused: “As H&K understands Experian’s position, Experian
                      10
                                believes that it can infer ‘compensation’ from H&K’s website content . . . Experian believes that
                      11
                                because free consultations could lead to the opportunity to bring a lawsuit at a later time . . . H&K
                      12
                                is procuring some vague ‘benefit’ . . . .” (ECF No. 85 at 20:10-17.) Experian was clear at the
                      13
                                hearing on H&K’s Motion to Quash: “Haines & Krieger's website, says . . . that they will help
                      14
                                them send these kinds of disputes . . . then on the back end they'll sue if there's anything that doesn't
                      15
                                get resolved . . . We think that is at least enough to suggest there's valuable consideration . . .”
                      16
                                And the Court understood, rejecting Plaintiff’s declaration as to what constitutes consideration.
                      17
                                (See ECF No. 98 at 10:19-27.) Yet, H&K insists that Topic 2 was limited to any fee arrangements
                      18
                                for the mere act of writing and mailing the consumer’s dispute. (See ECF No. 105 at 4-5.)
                      19
                                Essentially, H&K claims that the Court’s Order was not sufficiently detailed for it to understand
                      20
                                what was expected of it. (See ECF No. 105 at 5 (reading “three subtopics” into the Court’s order
                      21
                                and complaining “Experian never sought clarification of the Court’s order”).) The briefing,
                      22
                                argument, and Order were all quite detailed—there was no mystery as to what was expected.
                      23
                                        H&K’s narrow reading of Topic 2 runs wholly counter to both the purposes of the Federal
                      24
                                Rules of Civil Procedure generally, and Rule 30(b)(6) specifically. “The Federal Rules of Civil
                      25
                                Procedure creates a ‘broad right of discovery’ because ‘wide access to relevant facts serves the
                      26
                                integrity and fairness of the judicial process by promoting the search for the truth.’” Epstein v.
                      27

    NAYLOR & BRASTER
                      28
    ATTORNEYS AT LAW                                                            6 of 13
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 111 Filed 12/14/18 Page 8 of 14



                         1      MCA, Inc., 54 F.3d 1422, 1423 (9th Cir. 1995) (quoting Shoen v. Shoen, 5 F.3d 1289, 1292 (9th
                         2      Cir.1993)). Accordingly, “[o]ne of the purposes of Rule 30(b)(6) is to curb any temptation a
                         3      corporation might have to shunt a discovering party from ‘pillar to post’ by presenting deponents
                         4      who each disclaims knowledge of facts clearly known to someone in the organization.” Great Am.
                         5      Ins. Co. of New York v. Vegas Const. Co., 251 F.R.D. 534, 538 (D. Nev. 2008) (quoting Federal
                         6      Deposit Ins. Corp. v. Butcher, 116 F.R.D. 196, 199 (E.D.Tenn. 1986)).
                         7              H&K never complained that it did not understand the scope of Topic 2, never tried to
                         8      negotiate a narrower scope of this Topic, filed briefs acknowledging the scope, heard Experian
                         9      explain its position in open court, and never asked the Court to modify or limit Topic 2. Given
                      10        this extensive record, there can be no doubt that Topic 2 included questions designed to elicit
                      11        testimony about what H&K means when it advertises that it provides credit repair services
                      12        “because the FCRA says that those who violate the law must pay [H&K’s] fees.” (ECF No. 87-4
                      13        at 10.) Notably, the Court’s Order denied H&K’s Motion to quash without any modification to
                      14        the scope of Topic 2. (See ECF No. 95.)
                      15                B.      H&K’s Designee Could Not Answer Questions Within the Scope of Topic 2
                      16                A corporation responding to a 30(b)(6) deposition notice must make a “conscientious good-
                      17        faith endeavor to designate the persons having knowledge of the matters sought ... and to prepare
                      18        those persons in order that they can answer fully, completely, unevasively, the questions posed ...
                      19        as to the relevant subject matters.” Grahl v. Circle K Stores, Inc., No. 2:14-CV-305-RFB-VCF,
                      20        2017 WL 3812912, at *3 (D. Nev. Aug. 31, 2017) (citation omitted). There is no doubt that H&K
                      21        willfully failed to fulfill these duties.
                      22                H&K’s designee did not know what kind of legal work H&K performs, (see ECF No. 98,
                      23        Ex. A at 59:20-25) or even whether H&K enters into engagement letters with its clients at all. (id.
                      24        at 125:5-14.) She did not know how much revenue H&K received from FCRA litigation (id. at
                      25        136:19-24), or even if H&K tracked that information (id. at 136:25-137:3). Ms. Ferranti even
                      26        testified that she made no efforts to understand what H&K means when it advertises that it offers
                      27        credit repair services for free because the FCRA says defendants must pay H&K’s legal fees. (Id.

    NAYLOR & BRASTER
                      28
    ATTORNEYS AT LAW                                                         7 of 13
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 111 Filed 12/14/18 Page 9 of 14



                         1      at 99:23-101:14). Despite having been warned that “a deposition is not a take home examination”
                         2      (ECF No. 95 at 9:10), H&K’s designee was not prepared to answer follow-up questions based on
                         3      the paltry answers she provided. For instance, after testifying that H&K offers its credit repair
                         4      services on a pro bono basis, Ms. Ferranti did not know if H&K reported that fact as required
                         5      under Nevada’s ethical rules. (See ECF No. 98, Ex. A at 52:9-53:1.) Likewise, when it became
                         6      clear that H&K’s strategy was to obstruct the deposition by having their designee answer “I don’t
                         7      know” to nearly all questions, Experian was forced to exhaust topics that should be
                         8      uncontroversial, such as whether or not H&K is truthful in its advertising, yet the witness could
                         9      not answer these questions either. (See id. at 59:3-61:2.)
                      10               As allowed under the Federal Rules, Experian asked Ms. Ferranti other questions to discern
                      11        her foundation and background (e.g. was Ms. Ferranti familiar with previous iterations of H&K’s
                      12        website that equated “Credit Repair” with the FCRA, whether she was nervous, etc.). None of this
                      13        was improper, and more to the point, does not change the fact that the vast majority of Experian’s
                      14        questions fall under the scope of Topic 2. H&K’s designee was not prepared to answer these
                      15        questions as required under Rule 30(b)(6).
                      16        III.   H&K COACHED ITS WITNESS TO PROVIDE NONRESPONSIVE
                                       TESTIMONY.
                      17
                                       Discovery under the Federal Rules is “based on the general principle that litigants have a
                      18
                                right to ‘every man's evidence,’ and that wide access to relevant facts serves the integrity and
                      19
                                fairness of the judicial process by promoting the search for the truth.” Shoen, 5 F.3d at 1292
                      20
                                (quoting United States v. Bryan, 339 U.S. 323, 331 (1950)). “When a deposition becomes
                      21
                                something other than [question-and-answer sessions between a lawyer and a witness aimed at
                      22
                                uncovering the facts in a lawsuit] because of the strategic interruptions, suggestions, statements,
                      23
                                and arguments of counsel, ... it ceases to serve the purpose of the Federal Rules of Civil Procedure:
                      24
                                to find and fix the truth.” Luangisa v. Interface Operations, No. 2:11-CV-00951-RCJ, 2011 WL
                      25
                                6029880, at *7 (D. Nev. Dec. 5, 2011) (citations omitted). Despite these well-worn principles,
                      26
                                H&K defends the more than 440 objections it made in less than 4 hours by arguing that because
                      27

    NAYLOR & BRASTER
                      28
    ATTORNEYS AT LAW                                                          8 of 13
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 111 Filed 12/14/18 Page 10 of 14



                         1      these were not speaking objections, it could not have improperly coached its witness. (See ECF
                         2      No. 105 at 14-15.) According to H&K, the reason why its witness did know the answers to more
                         3      than 280 questions was not improper coaching, but because a) Experian failed to adequately
                         4      prepare H&K’s designee for deposition (which, of course, was H&K’s job, not Experian’s), b)
                         5      Experian’s questions were confusing, or c) the Court did not adequately apprise H&K of the full
                         6      scope of the deposition, and thus the witness was not required to answer questions H&K deemed
                         7      outside the scope. (See ECF No. 105 at 6-11.)
                         8             H&K disingenuously tries to defend the chorus of “I don’t knows” by pointing to isolated
                         9      incidents in Experian’s 30(b)(6) depositions in other cases. (ECF No. 105 at 16-20.) This is an
                      10        obvious and misleading red-herring. There simply is no comparison between a witness who
                      11        answers “I don’t know” more than 280 times in the span of four hours, and witnesses who answer
                      12        “I don’t know” a handful of time over the course of 7 hour depositions.5 Further, Experian’s
                      13        argument is not that Ms. Ferranti was required to know the answer to all of Experian’s questions,
                      14        but rather that the pattern of “scope” objections and “I don’t know” answers, particularly on
                      15        foundational and uncontroversial issues is evidence of improper witness tampering, designed by
                      16        H&K to obstruct the discovery process.
                      17               Taking H&K’s insistence at face-value strains credulity and requires, among other things,
                      18        believing that Ms. Ferranti really did not know a) if she was given a choice to testify (ECF No. 98,
                      19        Ex. A at 5:24-26:2); b) why she was nervous (id at 22:8-11); c) what her job responsibilities include
                      20        (id. at 13:24-14:21); d) whether her LinkedIn profile is accurate (id. at 47:21-48:5); e) what her
                      21        job title is (id. at 48:7-14), f) if she interacts with clients about payment arrangements (id. at 30:9-
                      22        19); g) if she has ever seen or reviewed engagement letters (id. at 30:20-32:7); h) what type of law
                      23        H&K practices (id. at 56:7-23; 76:6-82:8), among other egregious examples. H&K does not
                      24        explain how it could possibly be true that its witness did not know the answer to these questions.
                      25
                                5
                                  In Alexander, the deposition started at 10:00 a.m., concluded at 4:44 p.m., and Experian’s
                      26        30(b)(6) witness responded “I don’t know” without providing a substantive answer approximately
                                13 times. In Hannon, the deposition started at 10:05 a.m., concluded at 6:05 p.m. and the witness
                      27        responded “I don’t know” without providing substantive testimony approximately 18 times.
    NAYLOR & BRASTER
                      28
    ATTORNEYS AT LAW                                                            9 of 13
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 111 Filed 12/14/18 Page 11 of 14



                         1      Indeed, most of these questions should be uncontroversial regardless of the answer. These
                         2      questions did not require the witness to guess or estimate, and Ms. Ferranti had no problem asking
                         3      Experian to restate questions where she claimed to be confused (triggered by “Argumentative”
                         4      objections). (See id. at 29:23-30:2; 32:19-21.) Nor does H&K make any effort to try and explain
                         5      why it was whenever its lawyer objected to a question on scope grounds, the witness invariably
                         6      answered “I don’t know.”
                         7             There is no good reason for the Court to turn a blind eye to this naked misconduct. Not
                         8      only have H&K’s obstructive tactics flouted the Court’s prior order and required the Court to
                         9      address multiple unnecessary motions, they are clearly calculated to frustrate the purposes of
                      10        discovery under the Federal Rules. It calls out for sanctions.
                      11        IV.    H&K SHOULD BE SANCTIONED FOR THEIR CONDUCT.
                      12               Testimony at deposition is to “proceed as [it] would at trial.” Fed.R.Civ.P. 30(c)(1); see
                      13        also Luangisa, 2011 WL 6029880, at *6 (D. Nev. Dec. 5, 2011). (“Counsel should never forget
                      14        that even though the deposition may be taking place far from a real courtroom, with no black-
                      15        robed overseer peering down upon them . . . counsel are operating as officers of th[e] court.” ).
                      16        There is little chance that, if this case proceeds to trial, the sorry spectacle of H&K’s deposition
                      17        would repeat itself because the Court would not tolerate it. Likewise, “[d]iscovery is not supposed
                      18        to be a shell game, where the hidden ball is moved round and round and only revealed after so
                      19        many false guesses are made and so much money is squandered.” Lee v. Max Int'l, LLC, 638 F.3d
                      20        1318, 1322 (10th Cir. 2011). Yet, H&K’s response indicates that a shell game is exactly what they
                      21        think discovery is. Despite making more than 440 objections in a 4-hour deposition, H&K blames
                      22        Experian’s questioning. Despite a witness who claimed to not have knowledge of even her own
                      23        personal mental state, H&K insists that Experian “got the answers it deserved.” (ECF No. 105 at
                      24        2:2-4.) H&K even claims that it does not perform credit repair work (ECF No. 105 at 14), despite
                      25        overwhelming and uncontroverted evidence to the contrary. This refusal to take discovery or
                      26        compliance with Experian’s subpoena’s seriously requires sanctions.
                      27

    NAYLOR & BRASTER
                      28
    ATTORNEYS AT LAW                                                         10 of 13
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 111 Filed 12/14/18 Page 12 of 14



                         1              Rule 37(b)(2)(A)(i) provides that a court may sanction a party for contempt by “directing
                         2      that the matters embraced in the order or other designated facts be taken as established for purposes
                         3      of the action, as the prevailing party claims.” Similarly, Rule 37(b)(2)(A)(ii) provides that the
                         4      court may “prohibit[] the disobedient party from supporting or opposing designated claims or
                         5      defenses, or from introducing designated matters in evidence.” Accordingly, a sanction finding
                         6      that H&K is a CRO, or at least preventing them from changing their testimony is appropriate here
                         7      as it is simply a recognition of the facts in the record.
                         8              The Credit Repair Organizations Act (“CROA”) provides a simple test to define “credit
                         9      repair organization.” A CRO is any person who 1) “uses any instrumentality of interstate
                      10        commerce,” (e.g. the Internet), 2) for the “express or implied purpose of improving a consumer
                      11        credit record,” and 3) “in exchange for monetary or other valuable consideration.” See 15 U.S.C.
                      12        § 1679a(3). H&K’s own websites show that they meet this definition. On their website H&K tells
                      13        consumers that H&K will “guide you every step of the way” in repairing errors on the consumer’s
                      14        credit report. (See ECF No. 85-4 at 10). They do so “because the FCRA says that those who
                      15        violate the law must pay our fees.” (Id.) As Experian explained it its Motion, it is hardly a sanction
                      16        at all to simply find what H&K’s website makes obvious: that H&K meets the definition of CRO
                      17        under the CROA.
                      18                Moreover, H&K’s efforts to get Experian to withdraw its subpoena to the Nevada Bar
                      19        removes any room for doubt on this issue. During her deposition, Ms. Ferranti, echoing H&K’s
                      20        Motion to Quash, testified that H&K provides its credit repair services pro bono. (See ECF No.
                      21        87 at 11:3-6 (“Experian also speculates that ‘As H&K is not a non-profit charitable organization,
                      22        it seems fair to presume that it is not sending out dispute letters for its customers out of the
                      23        goodness of its heart.’ . . . Presumably, Experian’s attorneys are familiar with the concept of pro
                      24        bono work . . .”); ECF No. 98, Ex. A at 52:14-18.) As the Nevada Rules for Lawyers mandate
                      25        reporting of pro bono service, Experian served a subpoena to the Nevada Bar seeking these
                      26        records. Realizing it was caught, H&K offered another dubious affidavit from Ms. Ferranti in an
                      27        effort to convince Experian to withdraw its subpoena to the Nevada Bar. This affidavit now admits

    NAYLOR & BRASTER
                      28
    ATTORNEYS AT LAW                                                           11 of 13
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 111 Filed 12/14/18 Page 13 of 14



                         1      that H&K does not include its credit repair work on its pro bono reporting forms. (See Exhibit D.)
                         2      Thus, the record is wholly undisputed on this point. H&K does not provide credit repair services
                         3      pro bono, but rather in exchange for the valuable consideration it receives via legal fees paid for
                         4      in FCRA litigation. There is no good reason in fact or law not to put an end to H&K’s obstruction
                         5      by simply making the finding required by the factual record that H&K is a CRO.
                         6             Similarly, the other sanctions Experian seeks are in line with H&K’s misconduct. Should
                         7      the Court decline to make the factual finding that H&K is a CRO, preventing H&K from bolstering
                         8      the record to contradict its own websites is a minor sanction. Likewise, forcing H&K to bear the
                         9      costs that their obstructive approach to responding to Experian’s subpoenas is a fair sanction given
                      10        the baseless nature of H&K’s resistance.
                                                                      CONCLUSION.
                      11

                      12               Experian respectfully requests that this Court enter an order compelling production from

                      13        H&K of all documents responsive to is Rule 45 document subpoena and sanctioning H&K for its

                      14        willful noncompliance of the Court’s Order as described above.
                      15

                      16                DATED this 14th day of December, 2018.

                      17                                                           NAYLOR & BRASTER

                      18

                      19                                                           By: /s/ Jennifer L. Braster
                                                                                       Jennifer L. Braster
                      20                                                               Nevada Bar No. 9982
                                                                                       Andrew J. Sharples
                      21                                                               Nevada Bar No. 12866
                                                                                       1050 Indigo Drive, Suite 200
                      22                                                               Las Vegas, NV 89145

                      23                                                                Adam W. Wiers (pro hac vice)
                                                                                        Christopher A. Hall (pro hac vice)
                      24                                                                JONES DAY
                                                                                        77 W. Wacker Ave.
                      25                                                                Chicago, IL 60601

                      26                                                           Attorneys for Defendant Experian Information
                                                                                   Solutions, Inc.
                      27

    NAYLOR & BRASTER
                      28
    ATTORNEYS AT LAW                                                         12 of 13
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:16-cv-02046-JAD-NJK Document 111 Filed 12/14/18 Page 14 of 14



                         1                                     CERTIFICATE OF SERVICE
                         2             Pursuant to Federal Rule of Civil Procedure 5(b), I hereby certify that I am an employee of
                         3      NAYLOR & BRASTER and that on this 14th day of December 2018, I caused the document
                         4      EXPERIAN INFORMATION SOLUTIONS, INC.’S REPLY IN SUPPORT OF ITS
                         5      MOTION TO COMPEL AND FOR SANCTIONS OF HAINES & KRIEGER, LLC to be
                         6      served through the Court's CM/ECF system addressed to the following counsel:
                         7      Matthew I Knepper
                                Miles N Clark
                         8      Knepper & Clark, LLC
                                10040 W. Cheyenne Ave. Suite 170-109
                         9      Las Vegas, NV 89129
                                Email: matthew.knepper@knepperclark.com
                      10        Email: miles.clark@knepperclark.com
                      11        David H. Krieger
                                Haines & Krieger, LLC
                      12        8985 S. Eastern Avenue, Suite 350
                                Henderson, NV 89123
                      13        Email: dkrieger@hainesandkrieger.com
                      14        Mohammed Omar Badwan
                                Sulaiman Law Group, Ltd.
                      15        2500 S Highland Ave Ste 200
                                Lombard, IL 60148
                      16        Email: mbadwan@sulaimanlaw.com
                      17        Thomas A. Zimmerman , Jr.
                                Matthew C. De Re
                      18        77 W. Washington St., Ste 1220
                                Chicago, IL 60602
                      19        Email: tom@attorneyzim.com
                                Email: matt@attorneyzim.com
                      20
                                Sean N. Payne
                      21        PAYNE LAW FIRM LLC
                                9550 S. Eastern Ave. Suite 253-A213
                      22        Las Vegas, NV 89123
                                Email: seanpayne@spaynelaw.com
                      23
                                Attorneys for Plaintiff
                      24

                      25                                                    /s/ Jennifer L. Braster
                                                                            An Employee of NAYLOR & BRASTER
                      26

                      27

    NAYLOR & BRASTER
                      28
    ATTORNEYS AT LAW                                                        13 of 13
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
